Citation Nr: 0926710	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-33 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), claimed as secondary to service-connected diabetes 
mellitus, type II.  


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel










INTRODUCTION

The Veteran had active service from August 1963 to March 
1972.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the above claim.  

The record reflects that while the Veteran was previously 
represented by an attorney in this matter.  The attorney 
withdrew his representation in August 2008, prior to the 
certification of the case to the Board in April 2009, and the 
Veteran and RO were provided notification of this withdrawal.  
Consequently, the Board finds that the Veteran is no longer 
represented by this attorney.  38 C.F.R. §§ 14.631(c), 
20.608(a) (2008).  In a letter dated in May 2009, the Veteran 
also indicated that as a result of this withdrawal, he would 
be representing himself in this matter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the issuance of the statement of the case in 
September 2007, and prior to the certification of the appeal 
to the Board, the Veteran provided additional pertinent 
private medical statements in support of his claim in October 
2007.  Since this evidence was not addressed in a 
supplemental statement of the case, the Board finds that it 
has no alternative but to remand the claim for the issuance 
of a supplemental statement of the case.  38 C.F.R. 
§§ 19.31(b), 19.37(a) (2008).

Moreover, although the Veteran indicated in correspondence 
dated in May 2009 that he had successfully filed for Social 
Security Administration (SSA) disability benefits, the claims 
file does not contain the records from the Veteran's SSA 
disability benefits claim.  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA, or Social Security 
records.  38 C.F.R. § 3.159(c)(2) (2008).  Therefore, the 
RO/AMC must obtain all available records relating to the 
appellant's claim for Social Security disability benefits.

Finally, in examining the opinions of the March 2006 VA heart 
examiner, while the examiner addressed the issue of whether 
the Veteran's CAD was caused by his diabetes mellitus, type 
II, he did not address the issue of whether the Veteran's CAD 
was aggravated by his service-connected diabetes mellitus, 
type II.  The Board finds this to be a particular important 
omission, especially given the October 2007 private medical 
statement that diabetes could have "contributed" to the 
Veteran's CAD.  Consequently, the Board finds that the 
Veteran should be provided with a new examination and 
opinions as to whether the Veteran's CAD was caused or 
aggravated by his service-connected diabetes.  38 C.F.R. §§ 
3.310(a) and (b) (2008); Allen v. Brown, 7 Vet. App. 439 
(1995).

Arrangements should also be made to obtain any additional VA 
treatment records for the Veteran, dated since September 
2007.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain any additional VA treatment 
records for the Veteran, dated since 
September 2007.

2.  Request from the Social Security 
Administration all records related to 
the veteran's claim for Social Security 
benefits, including all medical records 
and copies of all decisions or 
adjudications.  

3.  Thereafter, schedule the Veteran 
for an appropriate examination to 
determine the nature and etiology of 
his CAD.  The Veteran's claims file and 
a copy of this remand should be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the Veteran's CAD had its 
onset during active service or is 
related to any in-service event, 
disease, or injury.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not that the Veteran's CAD was 
caused by his service-connected 
diabetes mellitus, type II.

The examiner is also specifically 
requested to state whether it is at 
least as likely as not that the 
Veteran's CAD was aggravated beyond its 
normal progress as a result of his 
service-connected diabetes mellitus, 
type II.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

4.  Finally, readjudicate the issue on 
appeal.  If the benefits sought on 
appeal are not granted, issue a 
supplemental statement of the case, and 
give the Veteran an appropriate amount 
of time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


